Title: William Short to John Jay, 21 March 1787
From: Short, William
To: Jay, John



Sir
Paris March 21. 1787

Agreeably to Mr: Jefferson’s directions on his leaving Paris, I have the honor of forwarding to Your Excellency, the medal engraved for Genl. Greene, under the resolution of Congress. There is one of gold and twenty three of bronze, all of which are committed to the care of Mr. Walton of New York, who sails in the French Packet the 25th. of this month. The medal for Genl. Gates ordered by Congress and contracted for by Colo. Humphries is not yet finished; but will certainly be in time to be sent by the May Packet.
I have the honor of inclosing to your Excellency a letter from Mr. Dumas sent to me some time ago: He gave me reason at the same time to expect others which he purposed sending here to be forwarded by this packet, and which he said would contain information of the greatest importance for Congress on the subject on which he had lately written to them. As yet no such letters have arrived. I hope Your Excellency will be persuaded of the punctuality with which I should have attended to them.
I take the liberty of sending to your Excellency the Speech of the King, and that of the Comptroller-general at the opening of the Assembly as yet sitting at Versailles. I do not presume to obtrude longer on you Sir than to assure you of the sentiments of the most profound respect with which I have the honor to be, Your Excellency’s most obedient & most humble Servant,

W: Short

